Case 2:20-cv-00147-DBH Document 20 Filed 04/06/21 Page 1 of 1      PageID #: 1799




                     UNITED STATES DISTRICT COURT

                             DISTRICT OF MAINE


 JOSEPH R. G.,                            )
                                          )
                         PLAINTIFF        )
                                          )
 V.                                       )
                                          )       CIVIL NO. 2:20-CV-147-DBH
 ANDREW M. SAUL, COMMISSIONER,            )
 SOCIAL SECURITY ADMINISTRATION,          )
                                          )
                         DEFENDANT        )


              ORDER AFFIRMING RECOMMENDED DECISION
                     OF THE MAGISTRATE JUDGE


      On March 21, 2021, the United States Magistrate Judge filed with the

court, with copies to counsel, his Report and Recommended Decision. The time

within which to file objections expired on April 5, 2021, and no objections have

been filed. The Magistrate Judge notified the parties that failure to object would

waive their right to de novo review and appeal.

      It is therefore ORDERED that the Recommended Decision of the Magistrate

Judge is hereby ADOPTED. The Commissioner’s decision is VACATED and the case

is REMANDED for proceedings consistent with the Recommended Decision.

      SO ORDERED.

      DATED THIS 6TH DAY OF APRIL, 2021

                                              /S/D. BROCK HORNBY
                                              D. BROCK HORNBY
                                              UNITED STATES DISTRICT JUDGE
